Order reversed, with twenty dollars costs and disbursements, the order of certiorari dismissed and the determination of the board of standards and appeals confirmed. Petitioners’ use of that portion of the building where articles of clothing are altered and finished constitutes it a factory within the provisions of the Labor Law. (Goetz v. Duffy, 215 N. Y. 53; Irwin v. Franklin Simon Co., 232 id. 613; Lieberman v. Van Gaasbeck, 223 id. 640; Ursprung v. Winter Garden Co., 183 App. Div. 718.) Present — Finch, P. J., Merrell, Townley, Glennon and Untermyer, JJ.; Merrell, J., dissents and votes for affirmance.